DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Upon modification, Lien teaches replacing the gate grounded structure of Lai as seen in Figure 1 of Lien with the voltage dividing structure as seen in Figure 4A of Lien with the capacitor 422 connected between the gate of MOS 410 and input pad 420 since the MOS 410 can be selectively activated by controlling the gate voltage of the MOS 410 depending on the value of supply voltage Vcc to provide a more uniform charge flow when addressing an ESD event (col 3 line 55 - col 4 line 25).  
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (2014/0264556) in view of Lien (5,086,365).
In re Claims 1 and 2, Lai teaches an electrostatic discharge (ESD) device, comprising: an input pad (144, I/O pad, paragraph 35); an underlapped field effect transistor (UL-FET) (115) with a trigger voltage Vt (paragraph 40), including: an underlapped drain region (140, paragraph 22) coupled to the input pad (paragraph 35); a source region (130, paragraph 22) coupled to ground (134, paragraph 35); and a gate structure (120, paragraph 20) coupled to the input pad (physically connected to the terminal 144 via 128, 140, and the conductor from 140 to 144 as seen in Figures1a and 1b, paragraph 35); and a blocking layer (128, paragraph 25) separating the underlapped drain region from the gate structure of the UL-FET by an underlap distance.
Lai does not teach a capacitor, switching FET, or voltage divider as claimed.
Lien teaches that a MOS 110 configured as similarly as taught by Lai in Figure 1 has the disadvantage of not having a non-uniform charge flow and develops a high voltage drop (col 1 line 62 - col 2 line 3).  Lien teaches that by adding a voltage divider comprising switch FET (412) and capacitor 422 connected between the gate of MOS 410 and input pad 420 as seen in Figure 4A, the MOS 410 can be selectively activated by controlling the gate voltage of the MOS 410 depending on the value of supply voltage Vcc to provide a more uniform charge flow when addressing an ESD event (col 3 line 55 - col 4 line 25).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the switching FET and capacitor of Lien with the FET of Lai, since Lien teaches that by doing a more uniform charge flow can be obtained during an ESD event.
In re Claim 4, Lien teaches the capacitor 422 as discussed above.  Furthermore, Mortensen demonstrates in Figure 2 that an inherent capacitance Csg exits between the gate and source of the FET of Lai (col 2 lines 24-34).  When the switching FET 412 is off, the voltage divider exists between the capacitor 422 and intrinsic capacitance of 115.  
In re Claim 5, a path exists between drain 140 and source 130 when the FET 115 is biased on.
In re Claims 6 and 7, Lai teaches the presence of an NPN as a discharge device being present (paragraph 28).  Lien (5,086,365) demonstrates that FET of Lai comprises an NPN 212 in Figure 2 that provides an additional discharge path (col 1 lines 35-50).  
In re Claim 8, Lien teaches that by adding a voltage divider comprising switch FET (412) and capacitor 422 connected between the gate of MOS 410 and input pad 420 as seen in Figure 4A, the MOS 410 can be selectively activated by controlling the gate voltage of the MOS 410 (col 3 line 55 - col 4 line 25).  Additionally, changing the gate voltage between ground and floating via transistor 412 inherently changes the trigger voltage of the FET of Lai upon modification.  
In re Claim 9, see discussion of claims 1, 2, and 8 above.  Additionally, Lai teaches that the ESD device comprises an I/O pad 144 (paragraph 35) which is connected to a device to be protected.
In re Claim 10, see discussion of claims 1, 2, and 4 above.
In re Claim 12, see discussion of claims 6 and 7 above.
Claims 13, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (2014/0264556) in view of Lien (5,086,365) and Yach et al (2005/0212052).
In re Claim 13, see discussion of claims 1 and 2 above.  Additionally, Lai teaches that the drain region 140 and source region 130 are formed in a p-substrate 105 (paragraph 11) as seen in Figure 1a.  
Lai does not specifically teach a p-well as claimed.
Yach teaches that a p-substrate and a p-well in an n-substrate can be used interchangeably (paragraph 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the p-substrate of Lai with a p-well in an n-substrate since Yach teaches that they can be used interchangeably to predictably provide a p-doped semiconductor region.
In re Claim 14, see discussion of claims 1 and 2 above.
In re Claim 16, Lien teaches the capacitor 422 as discussed above.  Furthermore, Mortensen demonstrates in Figure 2 that an inherent capacitance Csg exits between the gate and source of the FET of Lai (col 2 lines 24-34).  When the switching FET 412 is off, the voltage divider exists between the capacitor 422 and intrinsic capacitance of 115.  
In re Claim 17, see discussion of claim 5 above.
In re Claims 18 and 19, see discussion of claim 6 and 7 above.
In re Claim 20, Lien teaches that by adding a voltage divider comprising switch FET (412) and capacitor 422 connected between the gate of MOS 410 and input pad 420 as seen in Figure 4A, the MOS 410 can be selectively activated by controlling the gate voltage of the MOS 410 (col 3 line 55 - col 4 line 25).  Additionally, changing the gate voltage between ground and floating via transistor 412 inherently changes the trigger voltage of the FET of Lai upon modification.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836